[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 79 
The intention of the parties is clear that the defendant should accept the fund and invest it in interest-bearing securities and apply the income for the perpetual care of a burial plot. No purpose is served by attempted classification of the relationship created by the agreement of the parties. An agreement or a trust for such purpose is valid and enforcible under our statutes. (Personal Property Law, § 13-a; Membership Corporation Law, § 76; Surrogate's Court Act, § 314.)
The judgment should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, CONWAY, DESMOND and THACHER, JJ., concur; LEWIS, J., taking no part.
Judgment affirmed. *Page 81